—Order of disposition, Family Court, New York County (George L. Jurow, J.), entered June 23, 1992, adjudicating appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute attempted robbery in the first, second and third degrees, attempted grand larceny in the fourth degree, menacing, and criminal possession of a weapon in the fourth degree, and placing him with the Division for Youth, Title III, for 18 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the *341presentment agency and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was sufficient as a matter of law to support the finding that appellant attempted to rob the victim at knifepoint and threatened his life after appellant and four others jumped into the victim’s car while it was stopped at a traffic light. Any discrepancies between the victim’s testimony on the one hand, and the statement the victim made to the arresting officer, the officer’s testimony, and the officer’s report, merely presented an issue of credibility for the court’s determination (Matter of Mikal M., 191 AD2d 381). Concur— Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.